STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

BAYVIEW         LOAN       SERVICING,                                                 NO.     2021    CW       1226
L. L. C.


VERSUS


SEDRIC         MORRIS          WILSON      AND                                  DECEMBER            30,        2021
SEVETRI         MONIQUE            WILSON




In   Re:          Sedric             Morris        Wilson,     applying         for    supervisory             writs,

                  21st             Judicial         District       Court,       Parish        of    Tangipahoa,
                  No.          2020- 0002076.




BEFORE:           WHIPPLE,               C. J.,    PENZATO AND          HESTER,    JJ.


        WRIT          GRANTED             WITH      ORDER.        The     portion        of    the        district
court'     s    April              27,     2021      judgment       that        denied        the    motion           to
withdraw         matters                 deemed      admitted       is     vacated.         This     matter           is
remanded              to           the     21st       Judicial           District           Court         to     make

determinations                     on    whether      presentation          of     the      merits         will       be

subserved         by           allowing           withdrawal      and    whether       plaintiff           will       be
prejudiced                in       maintaining        its    action        by     such      withdrawal.           La.
Code    Civ.      P.       art.      1468.


                                                            VGW
                                                            AHP
                                                            CHH




COURT      OF   APPEAL,             FIRST     CIRCUIT




       DEPUTY         C        R    OF    COURT
                FOR       THE      COURT